 1       SIDLEY AUSTIN LLP
         Samuel A. Newman (SBN 217042)
 2       (sam.newman@sidley.com)
         Genevieve G. Weiner (SBN 254272)
 3       (gweiner@sidley.com)
         Julia Philips Roth (SBN 324987)
 4       (julia.roth@sidley.com)
         555 West Fifth Street
 5       Los Angeles, CA 90013
         Telephone: 213.896.6000
 6       Facsimile: 213.896.6600
 7       SIDLEY AUSTIN LLP
         Charles M. Persons (admitted pro hac vice)
 8       (cpersons@sidley.com)
         Juliana Hoffman (admitted pro hac vice)
 9       (jhoffman@sidley.com)
         Jeri Leigh Miller (admitted pro hac vice)
10       (jeri.miller@sidley.com)
         2021 McKinney Avenue
11       Suite 2000
         Dallas, TX 75201
12       Telephone: 214.981.3300
         Facsimile: 214.981.3400
13
         Attorneys for Debtors and Debtors in
14       Possession
15                               UNITED STATES BANKRUPTCY COURT
16                               NORTHERN DISTRICT OF CALIFORNIA
17                                           SAN JOSE DIVISION
18

19   In re:                                            )   Case No. 20-50682 (MEH)
                                                       )
20   WAVE COMPUTING, INC., et al.,                     )   Chapter 11 (Jointly Administered)
                                                       )
21   Debtors.1                                         )   STIPULATION AND PROPOSED ORDER
22                                                     )   EXTENDING DEADLINES RELATED TO
                                                       )   PLAN CONFIRMATION
23                                                     )
                                                       )   Related to Docket Nos.: 973, 981, 1063,
24                                                     )   1084, 1087
                                                       )
25                                                     )   [No Hearing Requested]

26
     1
      The Debtors in these chapter 11 cases are Wave Computing, Inc., MIPS Tech, Inc., Hellosoft, Inc.,
27
     Wave Computing (UK) Limited, Imagination Technologies, Inc., Caustic Graphics, Inc., and MIPS
28   Tech, LLC. The Debtors’ mailing address is 3201 Scott Blvd, Santa Clara, CA 95054.


 Case: 20-50682        Doc# 1103     Filed: 02/02/21   Entered: 02/02/21 13:29:23      Page 1 of
                                                 4
 1             This stipulation (the “Stipulation”) is made and entered into by and between Wave Computing,

 2   Inc. (“Wave”) and its debtor affiliates, as debtors and debtors-in-possession (collectively,

 3   the “Debtors”), Tallwood Technology Partners, LLC (“Tallwood”), and the Official Committee of

 4   Unsecured Creditors (the “Committee,” and together with the Debtors and Tallwood, the “Plan Co-

 5   Proponents”), by and through their respective undersigned counsel.

 6                                                    RECITALS
 7           WHEREAS on November 16, 2020, the Plan Co-Proponents and Supporting Creditors
     executed that certain amended and restated plan support agreement (as may be further amended and
 8
     restated from time to time, the “PSA”) in support of the Plan (as defined below);
 9
            WHEREAS on December 1, 2020, the Debtors filed the Fourth Amended Joint Chapter 11
10   Plan of Reorganization for Wave Computing, Inc. and Its Debtor Affiliates [Docket No. 846] and the
     Fifth Amended Disclosure Statement for the Joint Chapter 11 Plan of Reorganization for Wave
11   Computing, Inc. and Its Debtor Affiliates [Docket No. 848] (as may be further amended, the
     “Disclosure Statement”);
12

13           WHEREAS on December 3, 2020, the Court entered an order approving the Disclosure
     Statement [Docket No. 859] (the “Disclosure Statement Order”) and an order approving the
14   Solicitation and Voting Procedures [Docket No. 860] (the “Solicitation Procedures Order”);

15           WHEREAS on December 4, 2020, the Debtors caused the solicitation materials (the
     “Solicitation Packages”) to be distributed in accordance with the Disclosure Statement Order and
16   Solicitation Procedures Order;2
17          WHEREAS on December 28, 2020, the Debtors filed the Stipulation and Proposed Order
18   Regarding Confirmation Deadlines and Publication Requirements (the “Confirmation Stipulation”)
     [Docket No. 973], which set forth certain deadlines in connection with the Fifth Amended Joint
19   Chapter 11 Plan of Reorganization for Wave Computing, Inc. and Its Debtor Affiliates [Docket No.
     1063] (as may be further amended, the “Plan”);3
20
              WHEREAS on December 30, 2020, the Court entered the Order Approving Stipulation
21   Regarding Plan Confirmation Deadlines and Publication Requirements [Docket No. 981], which sets
     forth, inter alia, a February 2, 2021 deadline for the Debtors to file the brief in support of confirmation
22
     of the Plan;4
23
            WHEREAS pursuant to the Solicitation Procedures Order, the Debtors, in their discretion and
24   in consultation with Tallwood and the Committee, agreed to extend the Voting Deadline and Plan

25   2
         See Certificate of Service [Dkt. No. 898].
26   3
       Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in
27   the Plan or Confirmation Stipulation.
     4
      The hearing to confirm the Plan (the “Confirmation Hearing”) is currently scheduled for February
28   10, 2021 at 10:15 a.m. (Pacific Time).

 Case: 20-50682         Doc# 1103      Filed: 02/02/21 2Entered: 02/02/21 13:29:23           Page 2 of
                                                   4
 1   Objection Deadline to February 2, 2021 at 4:00 p.m. (Pacific Time) for Synopsys, Avago, Avnet,
     Ensilica, and the Committee, as set forth in the Order Approving Stipulation Extending the Voting
 2   Deadline and Plan Objection Deadline For Synopsys, Avago, Avnet, Ensilica and the Committee
 3   [Docket No. 1087] (the “Voting Deadline Stipulation”);

 4           WHEREAS subsequent to the filing of the Voting Deadline Stipulation and pursuant to the
     Solicitation Procedures Order, the Debtors, in their discretion and in consultation with the Committee,
 5   also agreed to extend the Voting Deadline to February 2, 2021 at 4:00 p.m. (Pacific Time) for (i)
     Drawbridge 3201 Scott, LLC, (ii) Lumen f/k/a Level 3 Communications, LLC, Level 3 Telecom
 6   Holdings, LLC and Savvis Communications Corp., and (iii) Hain Capital Investors Master Fund, Ltd.;
 7           WHEREAS in light of the extensions, the Debtors, in consultation with the Committee and
 8   Tallwood, have agreed to extend the deadline to file the Confirmation Brief to February 5, 2021, in
     compliance with Local Bankruptcy Rule 3020-1(d) and as set forth in the proposed order attached
 9   hereto as Exhibit A (the “Order”).

10          NOW THEREFORE, it is hereby stipulated and agreed by the Parties:
11          1.      The deadline to file the Confirmation Brief is extended to February 5, 2021.
12           2.     Except as expressly set forth in this Stipulation, nothing contained herein shall be an
13   admission or a waiver of any substantive or procedural rights, remedies, claims, or defenses of any of
     the Plan Co-Proponents, including the Debtors’ right to seek further extensions or modification of the
14   Plan, the Disclosure Statement and any related documents.

15           3.      The Bankruptcy Court shall retain jurisdiction with respect to all matters arising from
     or related to the implementation, interpretation, or enforcement of this Stipulation and the Order.
16

17   SO STIPULATED:

18    ///

19    //

20    //

21

22

23

24

25

26

27

28

 Case: 20-50682      Doc# 1103      Filed: 02/02/21 3Entered: 02/02/21 13:29:23          Page 3 of
                                                4
 1
     SIDLEY AUSTIN LLP
                                                      HOGAN LOVELLS US LLP
 2
     By: /s/ Juliana L. Hoffman                       By: /s/ Richard L. Wynne
 3   Samuel A. Newman                                 Richard L. Wynne
 4   Genevieve G. Weiner                              David Simonds
     Juliana L. Hoffman                               Edward J. McNeilly
 5
     Attorneys for Debtors and Debtors in
 6                                                    Attorneys for the Official Committee of
     Possession                                       Unsecured Creditors of Wave
 7                                                    Computing, Inc.

 8

 9
     BINDER & MALTER LLP
10
     By: /s/ Robert G. Harris
11   Robert G. Harris
     Attorneys for secured claimant and DIP
12   Lender Tallwood Technology Partners, LLC
13   and DIP Agent, Tallwood Management Company, LLC

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

 Case: 20-50682    Doc# 1103      Filed: 02/02/21 4Entered: 02/02/21 13:29:23     Page 4 of
                                              4
